—Appeal from judgment, Supreme Court, New York County (Michael Corriere, J.), rendered on or about June 13, 1996, dismissed due to the death of defendant-appellant. Motion seeking to dismiss the appeal and related relief granted and the matter remanded .to Supreme Court, New York County, to vacate the judgment of conviction and dismiss the indictment (New York County Ind. No. 3884/95). (See, People v Matteson, 75 NY2d 745.) No opinion. Concur — Sullivan, J. P., Rosenberger, Nardelli, Rubin and Andrias, JJ.